                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                          4:18CR3066

     vs.
                                                       ORDER
SETH MOCK,

                Defendants.



     Defendant’s retained counsel, Carlos Monzon, has moved to withdraw.
(Filing No. 69). Kenneth F. Jacobs entered an appearance on behalf of
Defendant Mock on August 15, 2019.

     IT IS ORDERED:

     1)    Mr. Monzon’s motion to withdraw, (Filing No. 69), is granted. Mr.
           Jacobs shall promptly notify Defendant of the entry of this order.

     2)    The clerk shall delete Mr. Monzon from any future ECF notifications
           herein.

     3)    Trial remains scheduled to commence on January 6, 2020.


     October 1, 2013.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
